Name: Commission Regulation (EEC) No 698/86 of 5 March 1986 amending Regulation (EEC) No 442/84 on the granting of aid for butter from private storage for use in the manufacture of pastry products, ice-cream, and other foodstuffs
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  foodstuff;  economic policy
 Date Published: nan

 No L 64/ 12 Official Journal of the European Communities 6. 3 . 86 COMMISSION REGULATION (EEC) No 698/86 of 5 March 1986 amending Regulation (EEC) No 442/84 on the granting of aid for butter from private storage for use in the manufacture of pastry products, ice-cream, and other foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 442/84 (3), as amended by Regulation (EEC) No 3812/85 (4), provides for the granting of aid for butter from private storage for use in the manufacture of the products referred to in Commission Regulation (EEC) No 262/79 (*), as last amended by Regulation (EEC) No 23/86 (*) ; Whereas the application of Regulation (EEC) No 442/84 was suspended by Commission Regulation (EEC) No 2619/84 Q ; whereas serious difficulties are currently being encountered in disposing of butter that has been in private storage ; Whereas it is appropriate to re-implement Regulation (EEC) No 442/84 so as to facilitate the disposal of this butter ; Whereas, in the light of the situation on the market, the amounts of the aid should be adjusted ; whereas, in addi ­ tion, certain adaptations should be made to the text of Regulation (EEC) No 442/84 as a result of the amend ­ ments to Regulation (EEC) No 262/79 ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 442/84 is hereby amended as follows : 1 . In the first subparagraph of Article 3 ( 1 ), '5 ECU per 100 kilograms' is replaced by '25 ECU per 100 kilo ­ grams'. 2. In the second subparagraph of Article 3 ( 1 ), ' 14 ECU per 100 kilograms' is replaced by *16 ECU per 100 kilograms'. 3 . In the fifth indent of Article 4 (3), 'Article 10 (2)' is replaced by 'Article 10 (2) or Article 10a'. 4. In the sixth indent of Article 4 (3), 'formula B' is replaced by 'formula B or formula D'. 5. In Article 7, 'formula B' is replaced by 'formula B or formula D\ 6. In Article 8 ( 1 ), 'formula B' is replaced by 'formula B or formula D'. 7. The following subparagraph is added to point 2 of the second indent of point A (a) and to point 2 of the second indent of point B of the Annex : 'For butter intended for processing into products falling within heading Nos 16.04 and 16.05 of the Common Customs Tariff, "formula D".' Article 2 Regulation (EEC) No 2619/84 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 5 March 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No L 52, 23 . 2. 1984, p. 12. (4) OJ No L 368 , 31 . 12. 1985, p. 3 . 0 OJ No L 41 , 16 . 2 . 1979 , p. 1 . I6) OJ No L 5, 8 . 1 . 1986, p. 5 . 0 OJ No L 246, 15 . 9 . 1984, p. 12.